IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         February 11, 2008

                                     No. 07-40359                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


JOHNNY CRAWFORD, JR

                                                  Plaintiff-Appellee
v.

DOUG DRETKE

                                                  Defendants-Appellants



                   Appeal from the United States District Court
                       for the Southern District of Texas,
                                 Corpus Christi
                             USDC No. 2:04-CV-335


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       For reasons explained by the United States Supreme Court in Johnson v.
Jones, 515 U.S. 304, 319-20 (1995), we dismiss this appeal for lack of appellate
jurisdiction.
       DISMISSED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.